Case 4:18-cv-00155-DPM Document 77 Filed 06/17/20 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

JACQUELINE ESRY and ASHLEY FOSTER,
Individually and on Behalf of all Others

Similarly Situated PLAINTIFFS

Vv. No. 4:18-cv-155-DPM

OTB ACQUISITION LLC,

d/b/a On the Border DEFENDANT
ORDER

The Court conditionally certified a group of tipped workers, and
about one hundred and twenty plaintiffs opted in. On the Border then
moved for judgment on the pleadings and for decertification. The
Court denied that motion without prejudice, and stayed the case in
anticipation of the Department of Labor's revised handbook and the
Supreme Court's decision in Kisor v. Wilkie, 139 S. Ct. 2400 (2019). Both
are now available. And the parties have briefed their effect. Esry and
Foster, on behalf of the group, seek to amend their complaint, in light
of the Department's new interpretation of the Dual Jobs regulation. On
the Border opposes the amendment and renews its motion for
judgment and decertification, relying on the new interpretation. The
Court regrets that other business has delayed its consideration of these

issues. The stay is lifted.
Case 4:18-cv-00155-DPM Document 77 Filed 06/17/20 Page 2 of 4

On the Border’s motion is denied because the Court declines to
apply the Department’s new interpretation. Instead, the Court will
apply the substance of the 80/20 Rule. The Dual Jobs regulation sets
an upper limit on how much time an employee can spend on related,
untipped duties while remaining a tipped employee for all hours
worked. Fast v. Applebee’s International, 638 F.3d 872, 879 (8th Cir. 2011).
The regulation is ambiguous, though, about where to set that limit;
and the 80/20 Rule was a reasonable resolution of that ambiguity. Fast,
638 F.3d at 880-81. Under the Department’s new interpretation,
however, there’s no more upper limit at all. The Court therefore agrees
with Judge Holmes’s pre-Kisor opinion in Esry v. P.F. Chang’s China
Bistro, Inc.,373 F. Supp. 3d 1205 (E.D. Ark. 2019): the new interpretation
is inconsistent with the Dual Jobs regulation and Fast, and it therefore
doesn’t merit either Auer or Skidmore deference. Auer v. Robbins,
519 U.S. 452 (1997); Skidmore v. Swift & Co., 323 U.S. 134 (1944).

Kisor doesn’t change that conclusion. Kisor affirmed but narrowed
Auer deference, making it harder for an agency to earn it.
139 S. Ct. at 2414-18. (The Court of Appeals recently suggested in
dictum that Kisor “substantially restricted, if not all but overruled” Auer
deference. Coates v. Dassault Falcon Jet Corp., 2020 WL 3067512,
at *3 n.4 (8th Cir. 10 June 2020).) Given that the Department's new
interpretation didn’t merit the broader version of Auer deference that

existed before Kisor, it doesn’t merit deference after Kisor. The 80/20

-2-
Case 4:18-cv-00155-DPM Document 77 Filed 06/17/20 Page 3 of 4

Rule is no longer binding, but it remains a reasonable interpretation of
the Dual Jobs regulation. Fast, 638 F.3d at 880-81; see also Berger v.
Perry’s Steakhouse of Illinois, LLC, 430 F. Supp. 3d 397, 411-12
(N.D. Ill. 2019). The Court will therefore apply the Rule’s substance.

The Court also denies without prejudice the plaintiffs’ motion to
amend because the proposed amended complaint was partly designed
to conform to the Department’s new interpretation. The amendment
also would have removed the state claims. Plaintiffs may have until
30 June 2020 to file any renewed motion to amend that responds to this
Order.

Finally, the Court notes the Department’s proposed regulation,
which would, in part, adopt the new interpretation. Doc. 73; Tip
Regulations Under the Fair Labor Standards Act (FLSA), 84 Fed. Reg. 53956
(8 October 2019). The parties must inform the Court promptly if the
proposal is finalized. Until it is, though, the proposal doesn’t affect this

case.

% *

Stay lifted. Motion to amend, Doc. 69, denied without prejudice.
Any renewed motion to amend due by 30 June 2020. On the Border’s
embedded, renewed motion for judgment and decertification, Doc. 70,
denied. An Amended Final Scheduling Order will issue after the Court
addresses any new proposed amended complaint. Prompt notice

required about any development regarding the proposed regulation.

3-
Case 4:18-cv-00155-DPM Document 77 Filed 06/17/20 Page 4 of 4

So Ordered.

 

D.P. Marshall Jr.
United States District Judge

 
